Citation Nr: 1600370	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  13-18 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment of Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code, for home school attendance at Lincoln Academy.  

(The issue of entitlement to a clothing allowance for 2014 for a back brace, cane, insoles, Derma Cerin TOP cream, two knee braces and two forearm braces is discussed in a separate Board decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from January 1993 to December 1995.  The appellant is her daughter.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit sought on appeal. 


FINDINGS OF FACT

1.  An August 2011 rating decision established basic eligibility for DEA benefits from June 2002.

2.  The Lincoln Academy has not been approved by any State or other approving agency for DEA benefit payments.


CONCLUSION OF LAW

The criteria for payment of DEA benefits under Chapter 35, Title 38, United States Code, for home school attendance at Lincoln Academy have not been met.  38 U.S.C.A. §§ 3500-3566 (West 2014); 38 C.F.R. §§ 21.3020, 21.3021, 21.4200, 21.4250 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulations delineating the specific notification and assistance requirements for educational assistance claims are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2015).  In this case, the facts are not in dispute.  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  See also VAOPGCPREC 2-2004.  In this case, there is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error. 

An August 2011 rating decision established basic eligibility for DEA benefits from June 2002.  The appellant asserts that she is entitled to payment of DEA benefits under Chapter 35 for home school at Lincoln Academy.  Correspondence from Lincoln Academy indicates that the appellant enrolled in and graduated from there in September 2012.  

DEA under 38 U.S.C.A Chapter 35 is a program of education or special restorative training that may be authorized for an eligible person, such as veterans who have permanent and total disability ratings and their children, if applicable criteria are met.  38 U.S.C.A. §§ 3500, 3501, 3510, 3512; 38 C.F.R. §§ 21.3020, 21.3021.

A course of education by correspondence offered by a school must be approved by the State Approving Agency (SAA) for the State in which the school is located.  38 C.F.R. § 21.4250(a).  

Approval by an SAA will be in accordance with the provisions of 38 U.S.C. Chapters 35 and 36, and such regulations and policies as the agency may adopt not in conflict therewith.  38 C.F.R. § 21.4250(b).  Each SAA will furnish to VA a current list of schools specifying courses that it has approved, and will furnish such other information as VA may determine to be necessary.  Id.

The SAA of jurisdiction must approve the school and or program before VA disburses educational assistance.  In this case, a February 2013 report from the Web Enhanced Approval Management System (WEAMS) provides that Lincoln Academy was not approved for DEA benefit payments.  To date, such approval has not been granted nor has the appellant alleged that such approval has been granted.

Applying the relevant law to the facts of the this case, the Board finds that VA may not disburse the claimed DEA benefit payments because Lincoln Academy has not been approved by an SAA of jurisdiction. 

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  The legal authority pertaining to DEA benefits is prescribed by Congress and implemented via regulations enacted by VA, and neither the Agency of Original Jurisdiction nor the Board is free to disregard laws and regulations enacted for the administration of VA programs.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  Therefore, the appellant's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Payment of DEA benefits under Chapter 35, Title 38, United States Code, for home school attendance at Lincoln Academy is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


